t c memo united_states tax_court kenneth c becky j theisen petitioners v commissioner of internal revenue respondent docket no filed date rory alan boatright for petitioner franklin r hise for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners' federal income taxes as follows year deficiency dollar_figure big_number in the notice_of_deficiency respondent disallowed petitioners' deductions for schedule c expenses_incurred in connection with their amway activity because they were not ordinary and necessary expenses within the meaning of sec_162 by answer respondent raised the issue that petitioners did not intend to make a profit from their schedule c activities for and in the answer respondent also requested the court to find that the deficiencies in tax for and were subject_to the accuracy-related_penalties under sec_6662 respondent's answer further asserted that petitioners were negligent and intentionally disregarded the rules or regulations under the internal_revenue_code in filing their and federal_income_tax returns respondent has conceded that petitioners did not have a substantial_understatement_of_income_tax for and under sec_6662 as a result of the concession the parties limited the issue of penalties to those under sec_6662 as follows year penalty dollar_figure the issues remaining for decision are whether respondent proved that petitioners did not engage in their amway activity for profit within the meaning of sec_183 if not whether petitioners proved they are entitled to deduct expenses in carrying out the amway activity as ordinary and necessary expenses under sec_162 and whether respondent proved that petitioners are liable for the accuracy-related_penalties under sec_6662 the facts as stipulated are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners resided in austin texas at the time they filed their petition for convenience and clarity we have combined the findings_of_fact and opinion petitioner kenneth c theisen petitioner was employed full time by the internal_revenue_service service as a revenue_agent during the years in issue he had been so employed for the past years he has a bachelor of science in accounting and is a certified_public_accountant during and petitioner becky j theisen was employed as a travel agent petitioners were the parents of two children petitioners had been amway distributors in and petitioners again became amway distributors in and were distributors during and the years in issue and at least up to the date of trial during the years in issue petitioner claimed that he participated in the amway activity on an average of hours per week mrs theisen claimed that she participated in the amway activity with her husband on an average of hours per week she stated that her primary function was doing the paperwork and visiting with wives of prospective distributors of amway products amway is a supplier of various household products it sells these products via marketing through distributors such as petitioners distributors purchase the products for personal_use as well as for resale to customers and downline distributors also known as downliners distributors are encouraged to recruit others to become downline distributors the amway system is based on a pyramid system whereby a distributor's direct and indirect sales are rewarded with bonuses petitioners filed joint federal_income_tax returns for and on schedules c of these returns petitioners claimed net losses in the amounts of dollar_figure and dollar_figure for and respectively from theisen enterprises theisen enterprises is petitioners' sole_proprietorship petitioners claim that theisen enterprises is engaged in the business of selling amway products on schedule c of each return line b principal business code petitioners listed which number represents selling door to door by telephone or party plan or from mobile unit on their federal_income_tax returns for the years in issue petitioners did not disclose that they or theisen enterprises were engaged in an amway activity in fact on both returns line a of schedule c principal business or profession including product or service was left blank deductions are a matter of legislative grace 292_us_435 respondent's determinations are presumed correct and petitioners bear the burden of proving otherwise rule a 290_us_111 however respondent bears the burden for any new_matter pleaded in the answer rule a petitioner made a motion to that effect as to the sec_183 issue and the court granted it respondent acknowledged the burden_of_proof as to the sec_6662 issue for both years sec_183 disallows any deductions attributable to activities not engaged in for profit except as provided under sec_183 taxpayers need not have a reasonable expectation of profit however the facts and circumstances must demonstrate that they entered into the activity or continued the activity with the actual and honest objective of making a profit 88_tc_464 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs the taxpayer's motive to make a profit must be analyzed by looking at all the surrounding objective facts dreicer v commissioner supra pincite these facts are given greater weight than to petitioners' mere statement of intent dreicer v commissioner supra sec_1_183-2 income_tax regs provides a nonexclusive list of relevant factors to be considered in deciding whether an activity is engaged in for profit these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation sec_1_183-2 income_tax regs these factors are not applicable or appropriate in every case 86_tc_360 after a review of the record we conclude that respondent has carried the burden of proving that petitioners lacked the requisite profit objective within the meaning of sec_183 in operating their amway activity petitioners' amway activity resulted in a net_loss for taxable years and although it is not unusual for a business to incur losses in its early years we believe that petitioners never had any intention of making a profit from this activity petitioners contend that their amway activity was motivated by profit petitioners averred that they carried on their amway activity in a businesslike manner maintained complete and accurate financial records and books studied the market and strategies of others attended seminars and conformed their sales techniques with more successful approaches however the record indicates that petitioners did not operate in a businesslike manner petitioners did not have a business plan nor did they conduct a break-even analysis petitioners had no budget petitioner candidly admitted in court that one of the major benefits of being an amway distributor was that such distributors could purchase various products for personal_use at a discount of to percent if not more he further stated that the opportunity to purchase discounted products was a benefit his testimony evidenced that petitioners used their amway distributorship for their own personal financial gain he stressed this benefit when he made sales pitches in his attempts to recruit potential downliners when questioned whether his downliners sell the products petitioner testified generally no the way the plan is written is you're taught to purchase things from yourself for yourself and you get other people -- say look just change your buying habits don't go to heb don't go to eckerd's don't go to sam's you get access to all these products change your buying habits buy things for yourself petitioner also conceded that petitioners' personal purchases were more than the purchases they acquired for resale to other customers or downline distributors specifically petitioner admitted that in he bought dollar_figure of products for personal_use and dollar_figure of products for other purposes for he conceded he bought dollar_figure of products for personal_use and dollar_figure of products for other purposes petitioners have consistently reported tax losses on their amway activity although only taxable years and are at issue here petitioners have claimed net losses from their amway activity for taxable years through of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner could not explain with any detail or certainty how or when the amway activity would become profitable he could not explain how many downliners he needed to recruit in order to realize a profit moreover he stated that when downliners purchased products through petitioners the purchases were at cost consequently any opportunity for petitioners to make a profit was limited to amway bonuses petitioners claimed car and truck expenses in excess of the gross_receipts reported on their and schedules c the parties agreed that petitioners' vehicle expenses attributed by petitioner on the returns to business use wa sec_57 percent of the total mileage in petitioners purchased a new vehicle and claimed percent of its expenses as business_expenses on the return petitioners' ledger shows that percent of their telephone bill was attributed to business use and the other percent was for personal_use in that ratio increased to percent business use and percent personal_use petitioner could not explain why there were such substantial increases in vehicle and telephone expenses without a concomitant increase in revenue petitioners contend that their detailed ledger of income and expenses supports their position that their amway activity was motivated by profit although a detailed ledger of income and expenses is relevant it appears that petitioners maintained these records for substantiation purposes rather than to monitor the income and expenses of their amway activity as stated repeatedly on the record substantiation is not an issue in this case petitioners' record-keeping is also not complete and accurate in light of his position as a revenue_agent for the service petitioner must have realized that the absence of gross_income would tend to indicate that the activity lacked any profit_motive we believe that petitioner intentionally failed to include the cost of motivational tapes in the calculation of costs of goods sold in order to avoid disclosing a negative gross_income on the schedule c for both years petitioner admitted that if these purchases had been included in costs of goods sold petitioners would not have had any gross_income for those years we agree with respondent that these purchases should have been included in the costs of goods sold accordingly we find that petitioners did not have gross_income in or we have considered petitioners' other arguments and find that they are without merit on this record we find that petitioners did not have an honest objective to make a profit in their amway activity petitioners operated this activity primarily because it allowed them to purchase discounted merchandise for personal_use and it enabled them to convert personal expenses to schedule c deductions sec_262 disallows any deduction for personal living or family_expenses examination of their schedules c for both years shows that they were not entitled to claim any deductions otherwise allowable pursuant to sec_183 moreover because there was no gross_income in either or petitioners were not entitled to any deductions under sec_183 in sum petitioners were not entitled to any deductions from their amway activity for and in view of our holding on the sec_183 issue we need not address the sec_162 issue sec_6662 provides for an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations sec_6662 and b negligence is defined to include any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard is defined to include any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs respondent also has met the burden_of_proof on this issue petitioner possesses an accounting degree is a certified_public_accountant and has been a revenue_agent with the service for the past years given his experience and extensive background in tax-related matters it is apparent that petitioner failed to exercise due care and disregarded the internal revenue laws when he claimed personal expenses as business deductions therefore we find petitioners liable for the penalties under sec_6662 for and to reflect the foregoing decision will be entered for respondent
